By proper complaint and information appellant was charged with preventing another from performing his duty in a lawful employment by acts of violence and intimidation. The charge submits the question properly under the pleadings.
There is no statement of facts nor bills of exceptions. Hence, we can not consider any of the questions attempted to be raised by the motion for new trial.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                         June 26, 1912.